ON MOTION FOR REHEARING
Appellee contends in his motion for rehearing as follows:
“At page 2 of the opinion of the Court states:
‘We are of the opinion that the Court erred in permitting Turner to testify as to damages caused by the construction of the pipeline.’ (emp. added)
This obviously becomes a question of semantics. Turner did not testify that the damages were caused by the construction of the pipeline. He only testified that it happened during the construction.”
We will agree that there may be a question of semantics but damages resulted “during” and “by” the construction would not be admissible.
The motion for rehearing is overruled.